Exhibit 10.2

Execution Version

EXCHANGE AGREEMENT

THIS EXCHANGE AGREEMENT (this “Agreement”) is made effective as of April 27,
2011, by and between Lighting Science Group Corporation, a Delaware corporation
(the “Company”) and Koninklijke Philips Electronics N.V. (“Philips”).

WHEREAS, the Company has filed a registration statement for a public offering
(the “Public Offering”) of shares of the Company’s common stock, par value
$0.001 per share (“Common Stock”), and intends to engage in the Public Offering
as soon as reasonably practicable;

WHEREAS, the Company’s current capital structure includes warrants to purchase
6,501,526 shares of Common Stock on the terms set forth in that certain Warrant
Agreement (the “Series D Warrant Agreement”), dated as of December 22, 2010, by
and between the Company and American Stock Transfer & Trust Company, a New York
corporation (“Series D Warrants”);

WHEREAS, pursuant to that certain Stock Purchase, Exchange and Recapitalization
Agreement (the “Recapitalization Agreement”), dated as of September 30, 2010, by
and among the Company, Pegasus Partners IV, L.P., a Delaware limited partnership
(“Pegasus IV”), LSGC Holdings LLC, a Delaware limited liability company, and LED
Holdings, LLC, a Delaware limited liability company, the Company credited each
of the holders of the Series D Warrants, including Philips, with an amount equal
to all the Exercise Price Accrual and LV Accrual (each as defined in Certificate
of Designation for the Company’s Series D Preferred Stock as it existed upon
execution of the Recapitalization Agreement) not otherwise distributed to the
holders of Series D Warrants (the “Accrual Credit”);

WHEREAS, the Company believes the number of outstanding Series D Warrants and
the related Accrual Credit are impediments to the successful completion of the
Public Offering, and that it is in the best interests of the Company and its
stockholders (other than Philips) to reduce the number of Series D Warrants
outstanding in order to facilitate the Public Offering;

WHEREAS, Philips beneficially owns a Series D Warrant to purchase 5,330,482
shares of Common Stock (the “Exchange Warrant”), representing approximately 82%
of the outstanding Series D Warrants and the accompanying Accrual Credit of
$25,845,441; and

WHEREAS, in order to facilitate the Public Offering, Philips is willing to
exchange its Exchange Warrant and Accrual Credit for shares of Common Stock on
the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
intending to be legally bound, the parties hereto agree as follows:

1. Exchange of Exchange Warrant for Common Stock. Philips shall exchange the
Exchange Warrant and all of its Accrual Credit for 1,359,273 shares of Common
Stock (the “Exchange Shares”).



--------------------------------------------------------------------------------

2. Delivery of Certificates. On or prior to the date hereof, Philips shall
deliver to the Company, in accordance with this Agreement, evidence of ownership
of the Exchange Warrant reasonably satisfactory to the Company. On or promptly
following the date hereof, the Company shall deliver to Philips in accordance
with this Agreement a duly executed certificate representing the Exchange
Shares.

3. Company Representations and Warranties. The Company represents and warrants
to Philips that as of the date hereof:

(a) The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and has the requisite corporate
power to own its properties and carry on its business as presently conducted.

(b) The issuance, sale and delivery of the Exchange Shares in accordance with
this Agreement has been duly authorized by all necessary corporate action on the
part of the Company.

(c) This Agreement constitutes the legal, valid and binding obligation of the
Company, enforceable against it in accordance with its terms, and the execution,
delivery and performance of this Agreement by the Company does not conflict
with, violate or cause a breach of (i) any provision of the certificate of
incorporation, bylaws or other organizational documents of the Company, (ii) any
agreement, contract or instrument to which the Company is a party or (iii) any
law, judgment, order or decree to which the Company is subject or otherwise
applicable to the Company.

(d) Capitalization

 

  (i) Schedule 3(d)(i) attached hereto sets forth a true, complete and correct
listing, as of the date hereof (after giving effect to all of the transactions
contemplated by this Agreement) of all of the Company’s outstanding: (i) shares
of Common Stock; (ii) shares of preferred stock (“Preferred Stock”), and
(iii) securities convertible into or exchangeable or exercisable for shares of
Common Stock (the “Derivative Securities”), including the applicable exercise
price of such Derivative Securities, other than any Derivative Securities issued
pursuant to the Company’s Amended and Restated Equity-Based Compensation Plan
(the “Management Equity”).

 

  (ii)

Except for the Derivative Securities, any Management Equity and the Exchange
Shares to be issued pursuant to this Agreement, no subscription, warrant,
option, convertible security, stock appreciation, preemptive right or other
right (contingent or other) to purchase or acquire any shares of any class of
capital stock of the Company or any of its Subsidiaries (as hereinafter defined)
is authorized or outstanding, and except for the Derivative Securities, the
Management Equity, the Exchange Shares and the shares of Common Stock the
Company expects to issue in conjunction with the Public Offering, there is not
any commitment of the Company or any of its Subsidiaries to issue any shares,
warrants, options or other such

 

2



--------------------------------------------------------------------------------

 

rights or to distribute to holders of any class of its capital stock, any
evidences of indebtedness or assets. As used in this Agreement, “Subsidiary”
means, with respect to the Company, any corporation, association or other
business entity of which more than 50% of the total voting power of shares of
capital stock or other ownership interest entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
the Company or one or more of the other Subsidiaries of the Company or a
combination thereof.

(e) SEC Reports; Financial Statements

 

  (i) As of their respective filing dates, the most recent Form 10-K and
Form 10-Q filed by the Company with the Securities and Exchange Commission (the
“SEC,” and such filings, the “Company SEC Documents”) complied in all material
respects with the applicable requirements of the Securities Act of 1933, as
amended (the “1933 Act”) and the Securities Exchange Act of 1934, as amended
(the “1934 Act”), as the case may be, including, in each case, the rules and
regulations promulgated thereunder.

 

  (ii) Except to the extent that information contained in any Company SEC
Document has been revised or superseded by a document the Company subsequently
filed with the SEC (prior to the date hereof), none of the Company SEC Documents
contains any untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

  (iii) The financial statements (including the related notes thereto) included
(or incorporated by reference) in the Company SEC Documents comply as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto, have been prepared in
accordance with generally accepted accounting principles (“GAAP”) (except, in
the case of unaudited statements, as permitted by Form 10-Q of the SEC) applied
on a consistent basis during the periods involved (except as may be indicated in
the notes thereto) and fairly present in all material respects the consolidated
financial position of the Company and its subsidiaries as of the dates thereof
and their respective consolidated results of operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal and
recurring year-end audit adjustments that were not, or are not expected to be,
material in amount), all in accordance with GAAP and the applicable regulations
promulgated by the SEC.

 

  (iv)

Subsequent to the filing of the Company’s most recent financial statements with
the SEC, there has been no material and adverse change or

 

3



--------------------------------------------------------------------------------

 

development, or event involving such a prospective change, in the condition,
business, properties or results of operations of the Company and its
subsidiaries.

(f) The offer and sale of the Exchange Shares by the Company to Philips in the
manner contemplated by this Agreement will be exempt from the registration
requirements of the 1933 Act.

4. Philips Representations and Warranties. Philips represents and warrants to
the Company that as of the date hereof:

(a) Philips is the sole and exclusive owner of the Exchange Warrant free and
clear of any liens, encumbrances, or charges of any nature whatsoever, and
Philips has not transferred, hypothecated, pledged or otherwise disposed of the
Exchange Warrant or any interest therein.

(b) Philips has the full power and authority to execute and deliver this
Agreement and to perform all of its obligations hereunder and thereunder, and to
purchase, acquire and accept delivery of the Exchange Shares.

(c) The Exchange Shares are being acquired for Philips’ own account and not with
a view to, or intention of, distribution thereof in violation of the 1933 Act,
or any applicable state securities laws.

(d) Philips does not intend to make any sale, transfer or other disposition of
the Exchange Shares in violation of the 1933 Act or the 1934 Act or the rules
and regulations promulgated thereunder or any applicable state securities laws.

(e) Philips is sophisticated in financial matters and is able to evaluate the
risks and benefits of an investment in the Exchange Shares. Philips understands
and acknowledges that such investment is a speculative venture, involves a high
degree of risk and is subject to complete risk of loss. Philips has carefully
considered and has, to the extent Philips deems necessary, discussed with
Philips’ professional legal, tax, accounting and financial advisers the
suitability of its investment in the Exchange Shares.

(f) Philips is able to bear the economic risk of its investment in the Exchange
Shares for an indefinite period of time because the Exchange Shares have not
been registered under the 1933 Act and, therefore, cannot be sold unless
subsequently registered under the 1933 Act or an exemption from such
registration is available. Philips: (i) understands and acknowledges that the
Exchange Shares have not been registered under the 1933 Act, nor under the
securities laws of any state, nor under the laws of any other country and
(ii) recognizes that no public agency has passed upon the accuracy or adequacy
of any information provided to Philips or the fairness of the terms of its
investment in the Exchange Shares.

(g) Philips has had an opportunity to ask questions and receive answers
concerning the terms and conditions of the offering of the Exchange Shares.

 

4



--------------------------------------------------------------------------------

(h) This Agreement constitutes the legal, valid and binding obligation of
Philips, enforceable against it in accordance with its terms, and the execution,
delivery and performance of this Agreement by Philips does not and will not
conflict with, violate or cause a breach of (i) any provision of the certificate
of incorporation, bylaws or comparable organizational documents of Philips,
(ii) any agreement, contract or instrument to which Philips is a party or
(iii) any law, judgment, order or decree to which Philips is subject or
otherwise applicable to Philips.

(i) Philips became aware of the offering of the Exchange Shares other than by
means of general advertising or general solicitation.

(j) Philips is an “accredited investor” as that term is defined under the 1933
Act and Regulation D promulgated thereunder and any applicable rules or
regulations or interpretations thereof promulgated by the SEC or its staff.

(k) Philips acknowledges that the certificates for the Exchange Shares will
contain a legend substantially as follows:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE. THE SECURITIES MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR
PURSUANT TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH
ACT AND SUCH LAWS.

THE COMPANY MAY REQUEST A WRITTEN OPINION OF COUNSEL (WHICH OPINION AND COUNSEL
SHALL BE REASONABLY SATISFACTORY TO THE COMPANY) TO THE EFFECT THAT REGISTRATION
IS NOT REQUIRED IN CONNECTION WITH AN OFFER, SALE OR TRANSFER OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE.”

5. Indemnification

(a) Indemnification Provisions for Philips’ Benefit. The Company will indemnify
and hold Philips and its affiliates, and their respective officers, directors,
managers, employees, agents, representatives, stockholders and similarly
situated persons (collectively, “Representatives”), harmless from and pay any
and all Damages (as defined below) directly or indirectly resulting from,
relating to, arising out of or attributable to any violation or breach of any
representation, warranty, covenant or agreement the Company has made in this
Agreement, including as a result of any Action (as defined below) initiated by a
third party that is directly or indirectly related to a violation or breach of
any such representation, warranty, covenant or agreement of the Company.

As used herein, the term “Damages” means all losses (including diminution in
value), damages and other costs and expenses of any kind or nature whatsoever,
whether known or unknown, contingent or vested, matured or unmatured, and
whether or not

 

5



--------------------------------------------------------------------------------

resulting from third-party claims, including costs (including reasonable fees
and expenses of attorneys, other professional advisors and expert witnesses and
the allocable portion of the relevant person’s internal costs) of investigation,
preparation and litigation, in connection with any action, suit, arbitration,
mediation, investigation or similar proceeding (an “Action”) or threatened
Action.

(b) Indemnification Provisions for the Company’s Benefit. Philips will indemnify
and hold the Company and its affiliates, and their respective Representatives,
harmless from and pay any and all Damages directly or indirectly resulting from,
relating to, arising out of or attributable to any violation or breach of any
representation, warranty, covenant or agreement Philips has made in this
Agreement, including as a result of any Action (as defined below) initiated by a
third party that is directly or indirectly related to a violation or breach of
any such representation, warranty, covenant or agreement of Philips.

(c) Indemnification Claim Procedures.

 

  (i) In order for Philips or its affiliates or their respective Representatives
(each a “Philips Indemnified Party”), or alternatively, for the Company or its
affiliates or their respective Representatives (each, together with each Philips
Indemnified Party, an “Indemnified Party”), to be entitled to any
indemnification provided for under this Agreement in respect of, arising out of
or involving any Damages or any claims or demands made by any person against
such Indemnified Party (a “Third Party Claim”), such Indemnified Party shall
deliver notice thereof to the Company or Philips, as applicable (the
“Indemnifying Party”) with reasonable promptness after receipt by such
Indemnified Party of notice of the Third Party Claim and shall provide the
Indemnifying Party with such information with respect thereto as the
Indemnifying Party may reasonably request. The failure to provide such notice,
however, shall not release the Indemnifying Party from any of its obligations
under this Section 5 except to the extent that the Indemnifying Party is
materially prejudiced by such failure.

 

  (ii)

If the Indemnifying Party acknowledges in writing its obligation to indemnify
the Indemnified Party against any and all Damages that may result from a Third
Party Claim pursuant to the terms of this Agreement, the Indemnifying Party
shall have the right, upon written notice to the Indemnified Party within 15
days of receipt of notice from the Indemnified Party of such Third Party Claim,
to assume the defense thereof at the expense of the Indemnifying Party, with
counsel selected by the Indemnifying Party and satisfactory to the Indemnified
Party. The Indemnifying Party shall be liable for the fees and expenses of
counsel employed by the Indemnified Party for any period during which the
Indemnifying Party has failed to assume the defense thereof. If the Indemnifying
Party does not expressly elect to assume the defense of such Third Party Claim
within the time period referred to in, and otherwise in accordance with, the
first sentence of this Section 5(c)(ii), the Indemnified

 

6



--------------------------------------------------------------------------------

 

Party shall have the sole right to assume the defense of and to settle such
Third Party Claim, in its sole discretion, at the cost and expense of the
Indemnifying Party. If the Indemnifying Party assumes the defense of such Third
Party Claim, the Indemnified Party shall have the right to employ separate
counsel and to participate in the defense thereof, but the fees and expenses of
such counsel shall be at the expense of the Indemnified Party unless (i) the
employment of such counsel shall have been specifically authorized in writing by
the Indemnifying Party or (ii) the Indemnified Party reasonably determines that
representation by counsel to the Indemnifying Party of both the Indemnifying
Party and such Indemnified Party may present such counsel with a conflict of
interest. If the Indemnifying Party assumes the defense of any Third Party
Claim, the Indemnified Party shall, at the Indemnifying Party’s expense,
cooperate with the Indemnifying Party in such defense and make available to the
Indemnifying Party all witnesses, pertinent records, materials and information
in the Indemnified Party’s possession or under the Indemnified Party’s control
relating thereto as is reasonably required by the Indemnifying Party in
connection with the defense of such Third Party Claim. If the Indemnifying Party
assumes the defense of any Third Party Claim, the Indemnifying Party shall not,
without the prior written consent of the Indemnified Party, enter into any
settlement or compromise or consent to the entry of any judgment with respect to
such Third Party Claim if such settlement, compromise or judgment (i) involves a
finding or admission of wrongdoing, (ii) does not include an unconditional
written release by the claimant or plaintiff of the Indemnified Party from all
liability in respect of such Third Party Claim or (iii) imposes equitable
remedies or any obligation on the Indemnified Party other than solely the
payment of money damages for which the Indemnified Party will be fully
indemnified hereunder.

 

  (iii) The Indemnifying Party shall promptly pay and reimburse any Indemnified
Party for any Damages incurred by it in connection with any Third Party Claim
for which the Indemnified Party is entitled to indemnification hereunder upon
notice thereof from the Indemnified Party, provided that if any such payment is
made after five business days from the date that the Indemnifying Party received
such notice (each, a “Payment Due Date”), such payment shall accrue interest at
a rate of 5% from the relevant Payment Due Date until the date that payment of
such amount and any interest accrued thereon is paid in full to the Indemnified
Party.

 

  (iv) The Indemnifying Party shall not be entitled to require that any action
be made or brought against any other person before action is brought or claim is
made against it hereunder by the Indemnified Party.

 

  (v)

In the event any Indemnified Party should have a claim against any Indemnifying
Party hereunder that does not involve a Third Party Claim

 

7



--------------------------------------------------------------------------------

 

being asserted against or sought to be collected from such Indemnified Party,
the Indemnified Party shall deliver notice of such claim with reasonable
promptness to the Indemnifying Party. The failure to provide such notice,
however, shall not release the Indemnifying Party from any of its obligations
under this Section 5 except to the extent that the Indemnifying Party is
materially prejudiced by such failure and shall not relieve the Indemnifying
Party from any other obligation or liability that it may have to the Indemnified
Party or otherwise than pursuant to this Section 5.

6. General Provisions.

(a) Notices. Any notice or other communication required or permitted hereunder
shall be deemed to be sufficient if contained in a written instrument delivered
in person or duly sent by first class certified mail, postage prepaid, by
nationally recognized overnight courier, or by facsimile (if a copy of such
notice is also sent by first class certified mail within one day of the
facsimile transmission) addressed to such party at the address or facsimile
number set forth below or such other address or facsimile number as may
hereafter be designated in writing by the addressee to the addressor listing all
parties:

if to the Company, to:

Lighting Science Group Corporation

Building 2A, 1227 South Patrick Drive

Satellite Beach, FL 32937

Fax: (321) 779-5521

Attn: General Counsel

with a copy (which shall not constitute notice) to:

Greg R. Samuel

Haynes and Boone, LLP

2323 Victory Avenue, Suite 700

Dallas, TX 75219

Fax: (214) 200-0577

if to Philips to:

Royal Philips Electronics

Amstelplein 2, 1096 BC

Building HBT 12

P.O. Box 77900, 1070 MX

Amsterdam, The Netherlands

Attn:   Marcio Barbosa   Head of Corporate Finance

 

8



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Philips Lighting North America

3 Burlington Woods Drive

Burlington, MA 01803

Attn. Michael L. Manning

Fax: (781) 418-7988

with a copy (which shall not constitute notice) to:

Sullivan & Cromwell

125 Broad Street

New York, New York 10004-2498

Attn. Matthew G. Hurd

Fax: (212)558-3588

or, in any case, at such other address or addresses as shall have been furnished
in writing by such party to the other parties hereto. All such notices,
requests, consents and other communications shall be deemed to have been
received (a) in the case of personal delivery, on the date of such delivery,
(b) in the case of mailing, on the fifth business day following the date of such
mailing, (c) in the case of delivery by overnight courier, on the business day
following the date of delivery to such courier, and (d) in the case of
facsimile, when received.

(b) Choice of Law. The laws of the State of New York without reference to the
conflict of laws provisions thereof, will govern all questions concerning the
construction, validity and interpretation of this Agreement.

(c) Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and may not be amended or
modified nor any provisions waived except as set forth in Section 6(e).

(d) Assignment; No Third Party Beneficiaries. This Agreement and the rights,
duties and obligations hereunder may not be assigned or delegated by any party
hereto. This Agreement is not intended to confer any rights or benefits on any
persons other than (i) with respect to Section 5 only, the Indemnified Parties
and (ii) the parties hereto. Any assignment in violation of this Section 6(d)
shall be null and void ab initio.

(e) Amendment and Waiver. The provisions of this Agreement may be amended only
with the prior written consent of the Company and Philips and may be waived with
the prior written consent of the party against whom the waiver is sought. No
failure or delay by any party in exercising any right, power or privilege
hereunder will operate as a waiver thereof, nor will any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege, nor will any waiving of any right, power
or privilege operate to waive any other subsequent right, power or privilege.
The rights and remedies herein provided will be cumulative and not exclusive of
any rights or remedies provided by law.

 

9



--------------------------------------------------------------------------------

(f) Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability or the other provisions hereof. If any provision of
this Agreement, or the application thereof to any person or any circumstance, is
invalid or unenforceable, (a) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of this Agreement and the application of such provision to
other persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

(g) Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original and all of which together shall constitute a single
agreement.

* * * * *

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first written above.

 

LIGHTING SCIENCE GROUP CORPORATION

By:

 

/s/ Gregory T. Kaiser

Name:

 

Gregory T Kaiser

Title:

 

CFO and Corporate Secretary

KONINKLIJKE PHILIPS ELECTRONICS N.V.

By:

 

/s/ Michael L. Manning

Name:

 

Michael L. Manning

Title:

 

Attorney-in-fact

Signature Page to Exchange Agreement